
	
		I
		111th CONGRESS
		1st Session
		H. R. 2778
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Jackson of
			 Illinois (for himself and Mr.
			 Cummings) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to redesignate the
		  National Center on Minority Health and Health Disparities as the National
		  Institute for Minority Health and Health Disparities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Equity and Accountability
			 through Research Act of 2009.
		2.National
			 Institute for Minority Health and Health Disparities
			(a)Redesignation
				(1)In
			 generalTitle IV of the Public Health Service Act (42 U.S.C. 281
			 et seq.) is amended—
					(A)in section
			 401(b)(24), by striking National Center on Minority Health and Health
			 Disparities and inserting National Institute for Minority Health
			 and Health Disparities; and
					(B)in subpart 6 of
			 part E—
						(i)in
			 the subpart heading, by striking Center and inserting
			 Institute;
						(ii)in
			 the headings of sections 485E and 485H, by striking Center and inserting
			 Institute; and
						(iii)by
			 striking (other than in section 485E(i)(1)) the term Center each
			 place it appears and inserting Institute.
						(2)ReferencesAny reference in any law, map, regulation,
			 document, paper, or other record of the United States to the National Center on
			 Minority Health and Health Disparities shall be deemed to be a reference to the
			 National Institute for Minority Health and Health Disparities.
				(b)Duties;
			 authorities; fundingSection 485E of the Public Health Service
			 Act (42 U.S.C. 287c–31) is amended—
				(1)by amending
			 subsection (e) to read as follows:
					
						(e)Duties of the
				director
							(1)Interagency
				coordination of minority health and health disparity
				activitiesWith respect to minority health and health
				disparities, the Director of the Institute shall plan, coordinate, and evaluate
				research and other activities conducted or supported by the institutes and
				centers of the National Institutes of Health. In carrying out the preceding
				sentence, the Director of the Institute shall evaluate the minority health and
				health disparity activities of each of such institutes and centers and shall
				provide for the periodic reevaluation of such activities. Such institutes and
				centers shall be responsible for providing information to the Institute,
				including data on clinical trials funded or conducted by these institutes and
				centers.
							(2)ConsultationsThe
				Director of the Institute shall carry out this subpart (including developing
				and revising the plan and budget required by subsection (f) in consultation
				with the heads of the institutes and centers of the National Institutes of
				Health, the advisory councils of such institutes and centers, and the advisory
				council established pursuant to subsection (j).
							(3)Coordination of
				activitiesThe Director of the Institute—
								(A)shall act as the
				primary Federal official with responsibility for coordinating all research and
				activities conducted or supported by the National Institutes of Health on
				minority or other health disparities;
								(B)shall represent
				the health disparities research program of the National Institutes of Health,
				including the minority health and other health disparities research program, at
				all relevant executive branch task forces, committees, and planning activities;
				and
								(C)shall maintain
				communications with all relevant agencies of the Public Health Service,
				including the Indian Health Service, and various other departments and agencies
				of the Federal Government to ensure the timely transmission of information
				concerning advances in minority health disparities research and other health
				disparities research among these various agencies for dissemination to affected
				communities and health care
				providers.
								;
				(2)by amending
			 subsection (f) to read as follows:
					
						(f)Strategic
				plan
							(1)In
				generalSubject to the provisions of this section and other
				applicable law, the Director of the Institute, in consultation with the
				Director of NIH, the Directors of the other institutes and centers of the
				National Institutes of Health, and the advisory council established pursuant to
				subsection (j), shall—
								(A)annually review and
				revise a strategic plan (referred to in this section as the
				plan) and budget for the conduct and support of all minority health
				disparity research and other health disparity research activities of the
				institutes and centers of the National Institutes of Health that include
				time-based targeted objectives with measurable outcomes and assure that the
				annual review and revision of the plan uses an established trans-National
				Institutes of Health process subject to timely review, approval, and
				dissemination;
								(B)ensure that the
				plan and budget establish priorities among the health disparities research
				activities that such agencies are authorized to carry out;
								(C)ensure that the
				plan and budget establish objectives regarding such activities, describe the
				means for achieving the objectives, and designate the date by which the
				objectives are expected to be achieved;
								(D)ensure that all
				amounts appropriated for such activities are expended in accordance with the
				plan and budget;
								(E)annually submit to
				Congress a report on the progress made with respect to the plan; and
								(F)create and
				implement a plan for the systemic review of research activities supported by
				the National Institutes of Health that are within the mission of both the
				Institute and other institutes and centers of the National Institutes of
				Health, including by establishing mechanisms for—
									(i)tracking minority
				health and health disparity research conducted within the institutes and
				centers assessing the appropriateness of this research with regard to the
				overall goals and objectives of the plan;
									(ii)the early
				identification of applications and proposals for grants, contracts, and
				cooperative agreements supporting extramural training, research, and
				development, that are submitted to the institutes and centers that are within
				the mission of the Institute;
									(iii)providing the
				Institute with the written descriptions and scientific peer review results of
				such applications and proposals;
									(iv)enabling the
				institutes and centers to consult with the Director of the Institute prior to
				final approval of such applications and proposals; and
									(v)reporting to the
				Director of the Institute all such applications and proposals that are approved
				for funding by the institutes and centers.
									(2)Certain
				components of plan and budgetWith respect to health disparities
				research activities of the agencies of the National Institutes of Health, the
				Director of the Institute shall ensure that the plan and budget under paragraph
				(1) provide for—
								(A)basic research and
				applied research, including research and development with respect to
				products;
								(B)research that is
				conducted by the agencies;
								(C)research that is
				supported by the agencies;
								(D)proposals
				developed pursuant to solicitations by the agencies and for proposals developed
				independently of such solicitations; and
								(E)behavioral research
				and social sciences research, which may include cultural and linguistic
				research in each of the agencies.
								(3)Minority health
				disparities researchThe plan and budget under paragraph (1)
				shall include a separate statement of the plan and budget for minority health
				disparities
				research.
							;
				(3)by amending
			 subsection (h) to read as follows:
					
						(h)Research
				endowments
							(1)In
				generalThe Director of the Institute shall carry out a program
				to facilitate minority health and health disparities research and other health
				disparities research by providing research endowments at—
								(A)centers of
				excellence under section 736; and
								(B)centers of
				excellence under section 485F.
								(2)EligibilityThe
				Director of the Institute shall provide for a research endowment under
				paragraph (1) only if the institution involved meets the following
				conditions:
								(A)The institution
				does not have an endowment that is worth in excess of an amount equal to 50
				percent of the national average of endowment funds at institutions that conduct
				similar biomedical research or training of health professionals.
								(B)The application of
				the institution under paragraph (1) regarding a research endowment has been
				recommended pursuant to technical and scientific peer review and has been
				approved by the advisory council established pursuant to subsection (j).
								(C)The institution at
				any time was deemed to be eligible to receive a grant under section 736 and at
				any time received a research endowment under paragraph
				(1).
								;
				and
				(4)by
			 adding at the end the following:
					
						(k)Funding
							(1)Full funding
				budget
								(A)In
				generalWith respect to a fiscal year, the Director of the
				Institute shall prepare and submit directly to the President, for review and
				transmittal to Congress, a budget estimate for carrying out the plan for the
				fiscal year, after reasonable opportunity for comment (but without change) by
				the Secretary, the Director of the National Institutes of Health, the directors
				of the other institutes and centers of the National Institutes of Health, and
				the advisory council established pursuant to subsection (j). The budget
				estimate shall include an estimate of the number and type of personnel needs
				for the Institute.
								(B)Amounts
				necessaryThe budget estimate submitted under subparagraph (A)
				shall estimate the amounts necessary for the institutes and centers of the
				National Institutes of Health to carry out all minority health and health
				disparities activities determined by the Director of the Institute to be
				appropriate, without regard to the probability that such amounts will be
				appropriated.
								(2)Alternate
				budgets
								(A)In
				generalWith respect to a fiscal year, the Director of the
				Institute shall prepare and submit to the Secretary and the Director of the
				National Institutes of Health the budget estimates described in subparagraph
				(B) for carrying out the plan for the fiscal year. The Secretary and such
				Director shall consider each of such estimates in making recommendations to the
				President regarding a budget for the plan for such year.
								(B)DescriptionWith
				respect to the fiscal year involved, the budget estimates referred to in
				subparagraph (A) for the plan are as follows:
									(i)The budget
				estimate submitted under paragraph (1).
									(ii)A budget estimate
				developed on the assumption that the amounts appropriated will be sufficient
				only for—
										(I)continuing the
				conduct by the institutes and centers of the National Institutes of Health of
				existing minority health and health disparity activities (if approved for
				continuation), and continuing the support of such activities by the institutes
				and centers in the case of projects or programs for which the institutes or
				centers have made a commitment of continued support; and
										(II)carrying out
				activities that are in addition to activities specified in subclause (I), only
				for which the Director determines there is the most substantial need.
										(iii)Such other budget
				estimates as the Director of the Institute determines to be appropriate.
									(l)Authorization of
				appropriationsThere are
				authorized to be appropriated $1,000,000,000 for fiscal year 2010 and such sums
				as may be necessary for each of fiscal years 2011 through 2014, to carry out
				this
				section.
						.
				
